DETAILED ACTION
This action is in response to the application filed on 12/28/2018.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 and 11-20 are objected to because of the following informalities:  
There is insufficient antecedent basis for the following limitations:
 “the connectors” in line 5 of claim 2, in line 9 of claim 7, line 9 of claim 13, line 9 of claim 14, line 9 of claim 15, line 9 of claim 16 and line 6 of claim 17,
	“the input node” in line 4 of claim 4 and line 3 of claim 19,
 “the current node” in line 5 of claim 4 and line 4 of claim 19,
“the successor node” in line 13 of claim 4 and line 12 of claim 19, 
“the format” in line 7 of claim 4 and line 6 of claim 19,  
“the definition” in line 9 of claim 4 and line 8 of claim 19
“the third party application programming interface’s input format” in lines 9-10 of claim 4and lines 8-9 of claim 19.
Claims 3-6, 11, 12, 18, and 20 depend on claims 2 and 17 respectively and inherently have the same issue.	
Appropriate correction is required.

Claim Interpretation
As to claim 8, “loading module” and “an execution module” meet 3-prong analysis. However, in the specification (see in lines 3-10 of page 13), modules are defined as software. Thus, they are not presumed to invoke 112(f). 
 
As to claims 9 and 17-20, it should be noted that “at least one program” is not a positive element of the claimed server. Thus, any reference disclosing a device having a least one processor and memory would anticipate the claims. However, for the compact prosecution purposes, claims 9 is treated as “a memory storing at least one program.” Applicant is advised to amend claims to positively include program as a part of the claimed device.

As to dependent claim 3, Applicant should please note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B; See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

Therefore the step of “if the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies the preset rule, and user input parameters are obtained by the user application, using the user input parameters as the input parameters, and executing each node in the directed acyclic graph in order according to the directed acyclic graph,” as recited in claim 3 is a contingent limitation, given its broadest reasonable interpretation, and is not required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites a “device” which comprises elements that has been reasonably interpreted as a computer program, software, listing per se (i.e. loading module and execution module). Claim 8 fails to recite the “device” as having stored thereon non-transitory tangible media, which defines structural and functional interrelationships between the software and other components of a computer that permit the software's functionality to be realized - see MPEP 2106.01(I). Therefore, claim 8 is rejected as non-statutory.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The specification provides non-limiting examples for “computer storage medium” without explicitly excluding signal/electromagnetic waves for the computer storage medium. Thus, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a "computer storage medium,” which may include a non-statutory signal (i.e. propagation/transitory media), given its broadest reasonable interpretation. A product is a tangible physical article or object, some form of matter, which a signal is not. A signal, a form of energy, does not fall within one of the four statutory classes of § 101. As such, the claimed "computer storage medium" is not limited to embodiments that fall within a statutory category of invention (see MPEP 2106). Consequently, claim 10 is rejected as non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burli et al (US Patent Application Publication 2018/0278471 A1, hereinafter Burli) in view of Thompson (US Patent Application Publication 2016/0301739 A1).
As to claim 1, Burli teaches a data interface processing method, comprising: when a user application is installed (e.g. endpoint application), loading a configuration file, which comprises a combination relationship (e.g. mapping) between at least one third-party Application Programming Interface and at least one connector (see Figs:3-4 and associated text, e.g. e.g. [0075] - Integration-platform connector architecture 200 comprises one or more endpoint applications 210a-210d that are each interfaced to an integration-platform 230 by a corresponding connector module 220a-220d, [0083] - Each configuration file 330a-330d identifies characteristics of one application-specific API and contains information necessary to translate communications from a form compliant with that application-specific API into a form compliant with the canonical API, and, conversely, to translate canonical API communications into form that is compliant with that application-specific API and [0084] - This necessary information may, for example, comprise a list of dependent software modules, libraries, or packages required by an application-specific or canonical API call, steps of a method or function that must be performed in order to service an application-specific or canonical API call, mappings that relate input and output parameters of an application-specific API call with those of a canonical API call, identifications of data formats of input or output parameters of an application-specific or a canonical API call, or descriptors of local, global, or environmental variables associated with the integration platform 340, with the endpoint application 310a-310d, or with an API or API-compliant communication, wherein the connector is used to implement data conversion between a plurality of third-party application programming interfaces (see e.g. [0078] - These translation tasks are performed by connector modules 220a-220d, each of which is a software module programmed to translate platform 230's canonical-API communications into an equivalent form that conforms to an API of one endpoint application 210a, 210b, 210c, or 210d, and the combination relationship is set according to requirements corresponding to the user application (see e.g. [0082] - Generic connector 320 also communicates with integration platform 340 by exchanging communications that conform with each of endpoint applications 310a-310d by exchanging communications with each application that application's particular application-specific API and [0083] - Generic connector 320 accomplishes this task by referring to a set of small configuration files 330a-330d. Each configuration file 330a-330d identifies characteristics of one application-specific API and contains information necessary to translate communications from a form compliant with that application-specific API into a form compliant with the canonical API, and, conversely, to translate canonical API communications into form that is compliant with that application-specific API.
Although Burli teaches obtaining input parameters (see e.g. [0093]), Burli does not specifically teach obtaining, through the user application, user inputs as input parameters and 

In an analogous art of configuring APIs, Thompson teaches obtaining, through the user application, user inputs as input parameters (see Fig.3 and associated text, e.g. [0042] - example user interface 300 includes a number of display elements (e.g., descriptions of various API mapping configuration option) and user input fields (e.g., text boxes, check or radio boxes, and so forth). At display element 302 the user interface presents a number of Endpoint API Options, including for example: a system access/connection setting (display element 304) and an associated text input field by which the user may specify a system or connection setting for the backend API; a function name (display element 306) and an associated text input field by which the user may specify the name of the backend API; input parameters (display element 308) and an associated text input field by which the user may specify one or more input parameters for the backend API and converting, by the user application, the input parameters according to the combination relationship (e.g. mapping) defined in the configuration file (e.g. API mapping definition, see e.g. [0054] - the API mapping definition may specify that one or more input parameters associated with the proxy API request are to be mapped, parsed, and/or transformed into one or more input parameters for the backend or endpoint API request and outputting the converted input parameters (see e.g. [0057] - the endpoint proxy system 132 transforms the received results based at least in part on the API mapping definition. For example, the API mapping definition may specify that one or more result parameters associated with the backend API request are to be mapped, parsed, and/or transformed into one or more output result parameters for the proxy API request. For example, a result received from the backend system 114 may be in one format (e.g., an XML document) which is to be transformed into another format (e.g., a JSON object) according to the API mapping definition).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burli to incorporate/implement the limitations as taught by Thompson in order to provide a more efficient method/system of managing APIs which can be used to execute applications on a remote or third-party system, as suggested by Thompson (See [0012]).

As to claim 7, Burli also teaches wherein before the loading the configuration file, the method further comprises: determining at least one third-party application programming interface according to the requirements; determining at least one connector according to at least one of the following: a difference in data format between the third-party application programming interfaces, and between the requirements; and taking the connection relationship between the third-party application programming interfaces and the connectors as the combined relationship (See e.g. [0084] - This necessary information may, for example, comprise a list of dependent software modules, libraries, or packages required by an application-specific or canonical API call, steps of a method or function that must be performed in order to service an application-specific or canonical API call, mappings that relate input and output parameters of an application-specific API call with those of a canonical API call, identifications of data formats of input or output parameters of an application-specific or a canonical API call, [0089] - processor of integration platform 340 generates information necessary to map one canonical API call used by the endpoint application of applications 310a-310d that is the subject of the current iteration of outer procedure 400-420. This information is stored in a configuration file 330a-330d for that subject application. At the completion of the last iteration of inner procedure 410-420, a complete configuration file 330a-330d for the subject application will have been assembled. At the completion of the last iteration of outer procedure 400-420, a configuration file 330a-330d will have been assembled for every endpoint application 310a-310d that is required to communicate with integration platform 340 and [0090] - The information generated and stored in this step may describe formatting details of both the canonical API call and of one or more corresponding API calls of the subject application. The generated and stored information may further describe I/O mappings that relate input and output parameters of the canonical API call to input and output parameters of the corresponding API calls).

As to claim 8, this is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
As to claim 9, this is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
As to claim 10, this is a computer storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burli in view of Thompson, as applied to claims 1 and 9 above, and further in view of Chowdhury et al (US Patent Application Publication 2018/0232262 A1, hereinafter Chowdhury).
As to claims 2 and 17, Burli in view of Thompson teaches wherein after the loading the configuration file, the method further comprises obtaining the combination relationship from the configuration file (see Burli: e.g. [0091]), but does not specifically teach constructing a directed acyclic graph according to the combination relationship, using each of the third-party application programming interfaces and each of the connectors as a single node; and determining whether the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies a preset rule.

In an analogous art of mapping APIs, Chowdhury teaches constructing a directed graph according to a combination relationship (e.g. mapping), using each of the third-party application programming interfaces and each of the connectors as a single node (See Fig.1 and associated text, e.g. [0021] - the graph data structure may include a plurality of nodes and edges extending between those nodes, for example, forming pairwise links between respective pairs of nodes;  the edges may be directed edges, with an associated direction indicating a direction in which a relationship reflected by the edge operates, for example, indicating that one node is possessed by another node, one node is a member of a group corresponding to another node, one node likes another node, and the like and [0030] -retrieve a first connector schema from memory based on a mapping in memory of the first connector schema to the first SaaS application API (which may be version specific), as indicated by block 14. In some embodiments, the connector schema indicates how to translate between records in a graph database and a given API corresponding to the connector schema and determining whether the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies a preset rule (see e.g. [0043] - applying the rules may further include evaluating conditional branches and selecting additional operations of the connector schema to be executed responsive to the results).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burli in view of Thompson to incorporate/implement the limitations as taught by Chowdhury in order to provide a more efficient method/system of managing APIs which can be used to execute various applications for the purpose of optimizing performance, as suggested by Chowdhury (See [0016]).


Allowable Subject Matter
Claims 3-6, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192